Citation Nr: 1741491	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for gastroenteritis.  

4.  Entitlement to service connection for a skin condition, including contact dermatitis.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for left ulnar and median nerve neuropathy due to cervical herniated disc (left arm nerve disability).  

7.  Entitlement to an initial disability rating higher than 50 percent for obstructive sleep apnea with asthma. 

8.  Entitlement to an initial disability rating higher than 30 percent for gastroesophageal reflux disease (GERD).  

9.  Entitlement to an initial disability rating higher than 10 percent for hypertension.

10.  Entitlement to an initial compensable rating for hemorrhoids.  

11.  Entitlement to an initial compensable rating for scar on chest.  

12.  Entitlement to an initial compensable rating for scar, left arm.  

13.  Entitlement to an initial compensable rating for scar, right hand.  

14.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) higher than 50 percent prior to September 25, 2015; and higher than 70 percent thereafter.  

15.  Entitlement to an initial disability rating for thoracic kyphosis with degenerative disc disease and lumbar strain (lumbar spine disability) higher than 20 percent prior to February 23, 2015; and higher than 40 percent thereafter.  

16.  Entitlement to an initial disability rating higher than 20 percent for cervical kyphosis (cervical spine disability).  

17.  Entitlement to an initial disability rating higher than 10 percent for right knee strain.  

18.  Entitlement to an initial disability rating higher than 10 percent for right knee instability.  

19.  Entitlement to a separate rating for right lower extremity radiculopathy prior to February 23, 2015; and in excess of 10 percent thereafter.  

20.  Entitlement to a separate rating for left lower extremity radiculopathy prior to February 23, 2015; and in excess of 10 percent thereafter.  

21.  Whether a notice of disagreement (NOD) with the RO's October 2007 decision was timely filed.  


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to May 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2007, February 2014, May 2015, and June 2015 by a Department of Veterans Affairs (VA) Regional Office (RO), as well as a September 2015 decision.  

The March 2007 rating decision granted, effective May 5, 2006, service connection for obstructive sleep apnea with asthma with a rating of 50 percent, service connection for GERD with a rating of 30 percent, service connection for a lumbar spine disability with a rating of 20 percent, service connection for a cervical spine disability with a rating of 20 percent, service connection for hypertension with a rating of 10 percent, service connection for right knee strain and for right knee instability with a rating of 10 percent each, and service connection for hemorrhoids and scars on the chest, left arm, and right hand, each with a noncompensable rating.  Additionally, it denied service connection for contact dermatitis, hyperlipidemia, hearing loss, gastroenteritis, and right shoulder fracture residuals.

The February 2014 rating decision, in pertinent part, granted service connection for PTSD with a rating of 50 percent effective May 23, 2013.  In a rating decision dated in November 2015, the RO increased the rating for the Veteran's service-connected PTSD to 70 percent effective September 25, 2015.

The May 2015 rating decision granted service connection for right and left lower extremity radiculopathy with a rating of 10 percent each; and increased the rating for the Veteran's service-connected lumbar spine disability to 40 percent effective February 23, 2015.

The June 2015 rating decision denied service connection for left arm nerve disability.

The September 2015 decision informed the Veteran that his December 2008 notice of disagreement with the October 2007 rating decision was not timely filed.

The Board notes that the Veteran appealed both the initially assigned rating and the effective date for the lower extremity radiculopathy claims.  Because the claims are essentially part and parcel of the lumbar spine rating claim, the Board has recharacterized the issues as identified on the title page.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, Note 1 (evaluate any associated objective neurologic abnormalities...separately).

Moreover, additional evidence was received after RO consideration of certain claims.  A September 2015 VA psychiatric examination only pertains to the PTSD rating claim and was considered in a November 2015 supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c).  A May 2017 VA examination of the knees was also received.  It is pertinent only to the two right knee rating claims and is addressed in the remand.  See id.

The issues of service connection for hyperlipidemia, gastroenteritis, and hearing loss, and higher initial ratings for service-connected obstructive sleep apnea with asthma, GERD, hypertension, hemorrhoids, dog bite scars, and PTSD are addressed in this decision below.  The remaining issues are addressed in the remand section following the decision and are REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability for VA compensation purposes.

2.  The Veteran does not have a current gastroenteritis condition.

3.  The Veteran does not have hearing loss for VA purposes.

4.  The Veteran's predominant respiratory condition is his obstructive sleep apnea, which has not caused chronic respiratory failure with carbon dioxide retention or cor pulmonale, or led to a tracheotomy.

5.  The Veteran's GERD has not been productive of symptom combinations productive of severe impairment of health.  

6.  The Veteran's hypertension has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

7.  The Veteran's has frequently recurring internal irreducible large hemorrhoids productive of persistent bleeding, but there is no secondary anemia or fissures.

8.  The Veteran's dog bite scars on his chest, left forearm, and right hand do not exceed an area of 929 square centimeters (144 square inches) and the scars are not unstable, painful on examination or result in limitation of function of an affected part. 

9.  Prior to September 25, 2015, the Veteran's PTSD did not manifest in occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood.  The Veteran's PTSD has not been productive of total occupational and social impairment since September 25, 2015.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for gastroenteritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The criteria for an initial disability rating higher than 50 percent for obstructive sleep apnea with asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.96, 4.97, DC 6602-6847 (2016).

5.  The criteria for an initial disability rating higher than 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7346 (2016).

6.  The criteria for an initial disability rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, DC 7101 (2016).

7.  The criteria for an initial rating of 10 percent, but no higher, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7336 (2016).

8.  The criteria for an initial compensable rating for a dog bite scar of the chest have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016), 38 C.F.R. § 4.118, DCs 7801-7805 (2008).

9.  The criteria for an initial compensable rating for a dog bite scar of the left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016), 38 C.F.R. § 4.118, DCs 7801-7805 (2008).

10.  The criteria for an initial compensable rating for a dog bite scar of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016), 38 C.F.R. § 4.118, DCs 7801-7805 (2008).

11.  The criteria for an initial disability rating for PTSD higher than 50 percent prior to September 25, 2015, and higher than 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Service Connection Claims 

The Veteran seeks service connection for hyperlipidemia, gastroenteritis (including as secondary to service-connected PTSD), and hearing loss.  


A. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Specifically for hearing loss, for the purpose of VA disability compensation, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It has been held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This can also be in close proximity to the date of claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).

B. Analysis

Hyperlipidemia

Increased lipids/mild hyperlipidemia is shown during service (see, e.g., service treatment records (STRs) dated in August and September of 2000, and dated September 14, 2005); and post-service VA medical records also note hyperlipidemia (see, e.g., VA medical records dated in March 2014).

However, hyperlipidemia, elevated triglycerides, and elevated cholesterol are considered to be laboratory results and not disabilities for compensation purposes.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  In other words, hyperlipidemia is a laboratory finding and not a disability for which VA compensation benefits are payable.

In this case the Veteran has not presented evidence of a specific disability associated with his hyperlipidemia.  See Brammer, 3 Vet. App. at 225.  In the absence of a current disability, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hyperlipidemia is therefore not warranted.
Gastroenteritis

STRs show that on July 18, 2000, the Veteran complained of and received treatment for loose bowel movements, abdominal pain, and vomiting, diagnosed as "bacteria gastroenteritis;" but there is no other record of gastroenteritis during service and this time period is not in close proximity to the date of claim in March 2006.

There is also no post-service evidence medical evidence of gastroenteritis.  Significantly, on VA examination in February 2007, which was within a year after the claim was filed and separation from service, the examiner found that there is "no diagnosis because there is no pathology to render a diagnosis."  This finding was made after taking the Veteran's history, including the in-service treatment, and a physical examination.  The absence of a gastrointestinal condition such as gastroenteritis is persuasive as it has support in the record.  Subsequent post-service medical records also do not reflect sufficient evidence of a current disability and there is no indication another examination should be conducted.  Notably, service connection is already in effect for GERD.

Here, the preponderance of the evidence is against the claim, and primarily the current disability element.  See Brammer, 3 Vet. App. at 225.  As such, the benefit-of-the-doubt doctrine does not apply and service connection for gastroenteritis is therefore not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss

STRs contain audiometric testing during service that shows that the Veteran's hearing underwent a threshold shift during service, but this loss in hearing at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was well below the thresholds set out in 38 C.F.R. § 3.385 at all times during service and so did not meet VA's definition of hearing loss for VA compensation purposes.  In other words, although the Veteran's hearing may have worsened after his entry into service, it remained well within normal limits at all times during service.  In this regard, the Board notes that while the Veteran actually sought treatment in August 1997 because of trouble hearing, that episode was due to a buildup of ear wax.  Thus, while there are in-service notations regarding "hearing loss," the STRs alone do not provide a basis for a finding of service-connected hearing loss.

The Veteran's representative contends that Hensley v. Brown, 5 Vet. App. 155 (1993) applies.  The Hensley case stands for the idea that VA cannot deny a hearing loss claim solely because no measureable hearing loss was recorded in service.  5 Vet. App. at 159-60.  This is essentially the case for every service connection claim.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence . . . establishes that the disease was incurred in service).

However, there is no post-service evidence that meets the criteria of hearing loss for VA compensation purposes.  On VA audiology examination in February 2007, the examiner stated "there is no hearing loss present on the right and there is no hearing loss present on the left."  He did, however, note that there was "excessive cerumen bilaterally which was removed."  Hearing thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 10, 15, and 15, for the RIGHT ear, and 20, 10, 10, 10, and 10, for the LEFT ear, along with the speech recognition scores of 96 percent and 100 percent, are below the thresholds set out in 38 C.F.R. § 3.385.  Furthermore, there is insufficient lay or medical evidence of a possible worsening since the February 2007 examination to warrant another examination as the passage of time alone does not trigger an examination.  

In this case, while the Veteran's hearing underwent a threshold shift during service, his hearing never met VA's criteria of disability for VA compensation purposes; and there is no post-service evidence that meets the criteria of 38 C.F.R. § 3.385.  See Brammer, 3 Vet. App. at 225.  Therefore, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and service connection for hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Higher Initial Rating Claims 

A. General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B. Analysis

Obstructive Sleep Apnea with Asthma

The Veteran's obstructive sleep apnea with asthma disability has been rated under the provisions of DC 6602-6847 throughout the appeal period.

When there are two co-existing respiratory conditions (including for DCs 6602 and 6847), a single rating will be assigned under the DC that reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.96(a).  This has been interpreted that VA is to evaluate coexisting service-connected respiratory conditions covered by § 4.96(a) under the criteria enumerated in the predominant disability's DC.  See Urban v. Shulkin, No. 15-3744 *1 (U.S. Vet. App. Sept. 18, 2017).

Under the bronchial asthma provisions DC 6602, a 30 percent rating is warranted where forced expiratory volume in one second (FEV-1) is 56- to 70 percent of predicted value; or if the ratio of FEV-1 to forced vital capacity (FEV1/FVC) is 56 to 70 percent; or where there is daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, DC 6602.  A 60 percent rating is assigned when FEV-1 is 40 to 55 percent of predicted value; or where FEV1/FVC is 40 to 55 percent; or if there are at least monthly visits to a physician for required care of exacerbations; or where is intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The highest rating of 100 percent is not warranted unless FEV-1 is less than 40 percent predicted; or FEV-1/FVC is less than 40 percent; or there is more than one attack per week with episodes of respiratory failure; or there is a requirement for daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Under Diagnostic Code 6847, which provides for evaluation of obstructive sleep apnea, a 30 percent rating is assigned if there is persistent daytime hypersomnolence.  A 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a CPAP machine; and the highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) is required.  38 C.F.R. § 4.97.  

In the Veteran's case, the Board finds that the predominant disability is obstructive sleep apnea.  VA examinations in February 2007 and February 2015 essentially found normal clinical findings as to asthma with a history of this diagnosis.  The pulmonary function tests (PFTs) do not reflect such a severity for asthma to be the predominant disability over sleep apnea.  Instead, the 50 percent rating for sleep apnea contemplates a more severe level of disability, including the requirement of use of a CPAP machine.  Because the Veteran's sleep apnea is the predominant disability of these coexisting respiratory conditions, asthma need not be analyzed any further.  See 38 C.F.R. § 4.96(a); Urban at *13.

As to the severity of the Veteran's sleep apnea, the VA examinations and other medical records show that a CPAP is required for breathing assistance.  This level of severity is contemplated by the initially assigned 50 percent rating under DC 6847.  The Veteran has also not been found to have chronic respiratory failure with carbon dioxide retention or cor pulmonale at any time during the appeal, and there is no record of a tracheotomy.  Accordingly, the criteria for an initial disability rating higher than 50 percent are not met because the criteria for a 100 percent rating are not more closely approximated.  See 38 C.F.R. § 4.7.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable, and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


GERD

The Veteran's GERD has been a rated under the hiatal hernia provisions of DC 7346 throughout the appeal period.  Under DC 7346, a 30 percent rating is warranted if there are persistent symptoms of epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  The highest rating of 60 percent rating is warranted where there is pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

In this case, the evidence does not support an initial rating higher than 30 percent for GERD.  On VA examination in February 2007, the Veteran weighed 223 pounds.  During the examination he complained of dysphagia, heartburn, epigastric, scapular, and arm pain, reflux, and regurgitation of stomach contents; particularly at night.  Physical examination found left and right lower quadrant tenderness.  The examiner ascertained that the Veteran's did not cause "significant" anemia; and caused no malnutrition.  Additionally, military medical records dated in December 2007 note that the Veteran weighed 226 pounds.  Physical examination of the abdomen in December 2007 was normal, and the Veteran denied any gastrointestinal symptoms.  See also private medical records dating from 2008 to 2009, which all document weight above 223 pounds; and an April 17, 2013, post-service military treatment record, advising of "no nausea, no vomiting, no abdominal pain, no bright red blood per rectum, no diarrhea, and no constipation."  VA medical records dated in 2014 also reflect no recent weight loss, describe the Veteran as obese, and show that he was encouraged to lose weight.  See, e.g., post-service military medical record dated September 2014.  Moreover, while the Veteran complained during a February 2015 VA examination of worsening symptoms of heartburn, acid, and reflux, over the past 18 months, the examiner indicated that there was no anemia, weight loss, nausea, vomiting, hematemesis, or melena.  

Based on the evidence of record, the Board finds that the Veteran's GERD has not been productive of symptom combinations productive of severe impairment of health.  His GERD has not resulted in the type of symptoms listed in combination, such as pain, vomiting, material weight loss, and hematemesis, or melena with moderate anemia at any time during the appeal period.  No other combination of symptoms approximate that level of severity as the initially assigned 30 percent contemplates considerable impairment of health.  See 38 C.F.R. § 4.7.  

Accordingly, the criteria for an initial disability rating higher than 30 percent for GERD have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable, and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Hypertension

The Veteran's hypertension has been rated under the hypertension provisions of DC 7101 throughout the appeal period, which provides for a 10 percent rating where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  38 C.F.R. § 4.104.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent rating will be assigned.  The highest rating of 60 percent requires diastolic pressure of predominantly 130 or more.  Id.  

The medical evidence of record, including post military medical records dating from 2007 and private medical records dating from 2008 to 2009, shows that the Veteran has had diastolic elevations of 100 or more throughout the appeal period, which can be considered predominant or at least based on history.  Blood pressure readings on VA examination in February 2007 were 149/101, 148/122, and 142/89.  They were 151/112, 148/110, and 141/101 during the February 2015 examination.  However, apart from these examination findings, there is no record of diastolic pressure of 110 or more, and there is no record at any time of systolic pressure of 200 or more.  See post-service private treatment records dating from January 2007, and military medical records dating from December 2007.

In consideration of this evidence, the Board finds that the Veteran's hypertension has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  The initially assigned 10 percent rating contemplates the Veteran's level of blood pressure, his history of high blood pressure and the need for continuous medication.

The Board notes it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101. Thus, any ameliorative effects of the Veteran's blood pressure medication were not discounted in arriving at this decision.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).

Accordingly, the criteria for an initial disability rating higher than 10 percent for hypertension have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable, and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Hemorrhoids

The Veteran's service-connected hemorrhoids have been rated under the provisions of DC 7336, which provides that mild to moderate hemorrhoids are rated as noncompensable.  38 C.F.R. § 4.114.  A 10 percent rating is warranted for external or internal large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  Id.

Based on the lay and medical evidence of record, the Veteran has internal irreducible hemorrhoids (see February 2007 VA examination) with persistent bleeding (see February 2015 VA examination report), and which makes it difficult for him to sit during flare-ups.  Although the examinations did not reflect the size of the hemorrhoid, resolving reasonable doubt in the Veteran's favor, the Board finds that they can be characterized as large.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, the severity more closely approximates the rating criteria for a 10 percent initial rating.  See 38 C.F.R. § 4.7.

Although a higher initial rating is warranted for hemorrhoids, an even higher rating is not warranted as the evidence does not show that they result in secondary anemia or fissures.  In this regard, the Board notes that the February 2007 examiner stated that "rectum condition does not cause significant anemia."  There is also no evidence of anemia in medical records (see private blood test reports dated in October 2009; and VA blood test reports dated in April 2013 and March 2014) and the Veteran has never been clinically diagnosed as having anemia.  Most recently, the February 2015 VA examiner, while noting there is persistent bleeding, did not check the boxes for secondary anemia or fissures.  These would likely be checked if the examiner determined they existed.  This evidence is persuasive that the Veteran's hemorrhoids have not more closely approximated the 20 percent rating.

Accordingly, the criteria for an initial disability rating of 10 percent, but no higher, for hemorrhoids have been met.  The benefit-of-the-doubt doctrine was applied in granting the higher rating and is not further applicable.

Scars

The Veteran's service-connected right hand and left arm scars have been rated under the provisions of DC 7802 for superficial scars possibly over a large area, and his chest scar has been rated under the provisions DC 7804 for superficial scar that is possibly painful on examination, throughout the appeal period.  

Relevant diagnostic criteria for evaluation of scars are found in DCs 7801-7804.  See 38 C.F.R. § 4.118, as in effect since August 30, 2002.  In October 2008, the scar regulations were amended effective October 23, 2008, to provide for evaluation of burn scars under Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, effective October 23, 2008.  Diagnostic Code 7803 was eliminated, while the provisions of Diagnostic Codes 7804 remained essentially unchanged.  That amendment was specifically limited to claims filed on or after October 23, 2008, or if review was requested under the new criteria.  Here, the Veteran's claim for compensation was filed in March 2006 and there has been no request for a review under the new criteria.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, are to be applied.

The applicable Rating Schedule provides for a 10 percent evaluation for scars other than on the head, face, or neck that are deep or that cause limited motion if the area exceeds 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2008).  A 20 percent evaluation is warranted where the area exceeds 12 square inches (77 square centimeters), and a 30 percent evaluation is warranted if the area involved exceeds 72 square inches (465 square centimeters).  The highest rating of 40 percent is warranted if the area exceeds 144 square inches (929 square centimeters).  A 10 percent rating is also warranted for superficial scars on other than the head, face, or neck that are unstable, do not cause limited motion, and that exceeds an area or areas of 144 square inches (929 square centimeters) (DC 7802); for superficial unstable scars (DC 7803); and for superficial scars that are painful on examination (DC 7804).  Also, scars may be rated on limitation of function of the affected part (DC 7805).  Id.

The evidence of record does not support a compensable rating for any of the Veteran's service-connected dog bite scars.  VA examination in February 2007 found a stable, non-tender, non-adherent 0.5 centimeter by 0.5 centimeter dog bite scar on the right hand; a stable, non-tender, non-adherent 1 centimeter by 0.5 centimeter dog bite scar on the left arm; and a stable, non-tender, non-adherent 1 centimeter by 0.5 centimeter dog bite scar on the left chest wall.  See also February 2015 examination findings of a 2 centimeter by 0.1 centimeter linear scar on the right hand; an 8 centimeter by 2 centimeter superficial non-linear scar on the left forearm; and a 10 centimeter by 0.5 centimeter linear scar on the anterior trunk.  

In consideration of the evidence of record, the Board finds that the scars do not meet the area covered requirements, are not unstable, are not painful on examination, and do not result in limitation of function an affected part.  Without sufficient evidence that the scars are of the severity to approximate any of these levels of compensable impairment, the initially assigned zero percent ratings are appropriate.  Accordingly, the preponderance of the evidence is against a compensable initial rating for dog bite scars on the chest, left arm, and right hand.  Therefore, the benefit-of-the-doubt doctrine does not apply and higher initial ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

PTSD

The Veteran's PTSD has been evaluated under the provisions of DC 9411 throughout the appeal period-since May 23, 2013.  This DC provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In a letter dated in June 2013, a private psychologist advised that he had had four individual psychotherapy visits with the Veteran since May 2013, and that the Veteran had PTSD.  He further averred that the Veteran had scored in the top range on almost all symptom criteria on a PTSD questionnaire, and stated that the Veteran "struggles with the typical anxiety and depression characteristic of people with PTSD."  He added that the Veteran was not on any psychiatric medication.  See also military medical records dated in August 2014, which document the Veteran as reporting that he "found talking helpful," but had discontinued his counseling due to a change in his job.

The most probative evidence as to severity is the two VA examination that were conducted in connection with the claim.  On VA PTSD examination in February 2014, the Veteran complained of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships and adapting to stressful circumstances; and reported that he was not presently being treated for PTSD or anxiety.  He added that he was gainfully employed in auto sales at an auto dealership and had been since 2006, but was having anger issues.  The examiner noted that the Veteran exhibited flattened affect.  The diagnosis was PTSD, moderate; which the examiner assessed as "productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This is language consistent with the 50 percent impairment level.  The Veteran was encouraged to seek follow-up treatment.

In September 2015, the Veteran was afforded another VA PTSD examination.  During that examination he complained of nightmares, sleep disturbance, anger, irritability, low tolerance for frustration, difficulty interacting with others, anxiety, difficulty tolerating crowded locations, avoidance, tearfulness, intrusive memories, depressed mood, loss of interest, decreased motivation, emotional and physiological reactivity to stressors/triggers, exaggerated startle response, hypervigilance, panic attacks, rumination, and restlessness; and said that his symptoms, particularly his anger and verbal aggression, had increased in intensity and frequency since the 2014 VA examination.  He said that his nightmares were interfering with his relationship with his wife, and that his anger issues were causing his children to distance themselves from him.  He reported that he was working as a salesman for a custom home builder and had been since June 2015, and said that his job allowed him to work independently which helped to minimize any disagreements or difficulty interacting with others.  He added that he spent most of his time with coworkers and his wife, and also enjoyed fishing and woodworking.  He denied any suicidal or homicidal ideation.  Clinical assessment found the Veteran to be alert and fully oriented with congruent affect and no evidence of hallucinations or delusions; but the Veteran's mood was depressed.  The examiner also indicated that the Veteran was suffering, inter alia, from panic attacks more than once a week, and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

Although the Veteran was suffering from nightmares, anger issues, and depressed mood, and having difficulty establishing and maintaining effective relationships and adapting to stressful circumstances prior to September 25, 2015, he was gainfully employed and had been since 2006, was married with children, and was independent in his activities of daily living.  Indeed, the Veteran's symptoms of depressed mood, anxiety, and chronic sleep impairment were clearly contemplated by the 30 percent rating criteria.  On the other hand, his flattened affect, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships are contemplated by the 50 percent rating criteria.

In any event, the Veteran's PTSD, described as moderate, was not productive of the kinds of symptoms contemplated by a rating of 70 percent, such as suicidal ideation; obsessional rituals that interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  For this time period, the February 2014 VA examiner expressly found that the severity to be of the impairment level equivalent to the 50 percent rating.  This was done after a comprehensive examination and by taking in consideration the Veteran's history and symptoms.   The Board accordingly finds that the criteria for a rating higher than 50 percent were not met prior to September 25, 2015, and the benefit-of-the-doubt doctrine does not apply.  

As for a rating higher than 70 percent (100 percent rating) since September 25, 2015, the evidence does not show that the Veteran's PTSD causes total occupational and social impairment, as the Veteran is working, is alert and fully oriented with congruent affect and no evidence of hallucinations or delusions, and is involved with family members and coworkers.  Thus, the criteria for the highest rating of 100 percent are not met.  Most of the very severe symptoms listed at that level, such as suicidal ideation; obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; persistent delusions or hallucinations; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name are not shown by the evidence.  

In sum, the preponderance of the evidence is against initial higher ratings than 50 percent from September 25, 2015, and 70 percent thereafter, for service-connected PTSD.  As such, the benefit-of-the doubt doctrine is not applicable.  Accordingly, higher initial ratings are not warranted.


ORDER

Service connection for hyperlipidemia is denied.

Service connection for gastroenteritis is denied.

Service connection for hearing loss is denied.

An initial disability rating higher than 50 percent for obstructive sleep apnea with asthma is denied.

An initial disability rating higher than 30 percent for GERD is denied.

An initial disability rating higher than 10 percent for hypertension is denied.

An initial disability rating of 10 percent effective May 5, 2006, for hemorrhoids is granted; subject to the law and regulations governing the payment of monetary benefits.

An initial compensable rating for dog bite scar of the chest is denied.

An initial compensable rating for dog bite scar of the left arm is denied.

An initial compensable rating for dog bite scar of the right hand is denied.

An initial disability rating for PTSD higher than 50 percent prior to September 25, 2015, and higher than 70 percent thereafter, is denied.


REMAND

Regarding the claim of service connection for a skin condition, on VA examination in February 2015, the examiner stated that the objective examination was normal and the Veteran's "symptoms are subjective only."  However, service and post-service medical records, including VA and private medical records, show treatment (including hydrocortisone medication) for recurrent contact dermatitis/skin rash.  See, e.g., STRs dated in June 1997; and VA medical records dated in 2012.  As there is evidence of recurrent rash during the appeal period, an attempt should be made to examine the Veteran during a period of active disease if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Additionally, and with regard to the right shoulder claim, the February 2015 examiner averred that the Veteran's claimed right shoulder fracture residual disorder was not aggravated by service; however, the examiner did not say whether the Veteran's right shoulder fact disorder is/has been aggravated by a service-connected disability, as asserted by the Veteran's attorney.  See attorney's undated substantive appeal in lieu of VA Form 9.  Remand for a new VA examination and opinion is needed.

As to the left arm nerve disability, the Board finds that another VA examination is warranted to more fully address the possibility of service onset or secondary service connection to service-connected cervical spine disability.

In addition to the foregoing, the Veteran was last afforded a VA examination of the lumbar and cervical spine in February 2015.  However, the examinations are not wholly adequate based on subsequent case law.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017) (the examiner should "estimate the functional loss that would occur during flares."  A new examination is therefore needed for these two claims.

The lower extremity radiculopathy claims are intertwined with the lumbar spine rating claim as that development may provide relevant evidence as to these claims.  Therefore, the claims will also be remanded.

As for the Veteran's service-connected right knee disabilities, in May 2017 he was afforded a VA examination.  According to that examiner, there was no evidence of right knee pain with weight bearing, but the examiner then advised that weight bearing active range of motion and weight bearing passive range of motion testing was not done.  This is significant since the Veteran complained, during the examination, of pain, particularly "in morning upon arising," and reported that he "constantly" wore a brace on the right knee.  See also VA medical records dated in 2014, which show that the Veteran was taking Hydrocodone and Percocet for pain.  A new examination is therefore needed under Correia and also Sharp.

With regard to the timely filed issue, in a rating decision dated in October 2007, the RO denied service connection for left wrist sprain, a psychiatric disorder and erectile dysfunction (the latter two of which have since been service connected).  In September 2015 the RO notified the Veteran that his December 2008 NOD was not timely filed.  The Veteran has in turn timely disagreed with the September 2015 decision.  Timeliness of an NOD is an appealable issue.  See 38 C.F.R. § 19.34.  Accordingly, the Veteran must be issued a statement of the case (SOC) to permit him the opportunity to perfect an appeal of this issue.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED for the following actions:

1.  Furnish the Veteran an SOC on the issue of whether an NOD was timely filed regarding the October 2007 rating decision.  The Veteran must be informed that, in order to perfect an appeal of the issue, he must timely file a substantive appeal following the issuance of the SOC.  If an appeal is perfected, certify the issue to the Board.

2.  Schedule the Veteran for new VA examinations regarding the issues of service connection for a skin condition, right shoulder disability, and left arm nerve disability.  To the extent possible, the skin examination should be conducted during an active stage of the disease.

The examiner(s) is then requested to opine as follows:

a. Regarding the claim for a skin condition, whether it is at least as likely as not (50 percent or greater probability) that any skin condition found on examination had its onset during service, or is otherwise related to, active military service.  In formulating this opinion the examiner must discuss the rash(es) that presented during service and the post-service medical evidence of recurrent rash in VA and private medical records.

b. Regarding the claim for a right shoulder disability, whether it is at least as likely as not (50 percent or greater probability) that a current right shoulder disability, if found on examination, was caused by, or is/has been aggravated by, a service-connected disability.

c. Regarding the claim for a left arm nerve disability, whether it is at least as likely as not (50 percent or greater probability) that a current left arm nerve disability, if found on examination, had its onset during service, or is otherwise related to, active military service; or was caused by, or is/has been aggravated by, a service-connected cervical spine disability.

A rationale for the requested opinions must be provided.  

3.  Schedule the Veteran for new VA examinations to ascertain the severity of his service-connected lumbar spine, cervical spine, and right knee disabilities, along with the lower extremity radiculopathy.  

The examiner should specifically test the joints for pain on both active and passive motion, in weight bearing and nonweight-bearing, and the opposite undamaged joint.  

The examiner should also estimate the functional loss that would occur during any existing flares.

If either of these cannot be accomplished, it should be explained why.

4.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought is not resolved to the Veteran's satisfaction, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


